            Case 1:21-cr-00030-JDB Document 10 Filed 02/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                 :

       v.                                     : Crim. No. 21-CR-30 (JDB)

STEPHANIE HAZELTON                            :

                   UNOPPOSED MOTION TO APPEAR PRO HAC VICE

       Undersigned counsel, Daryl J. Kipnis, sponsored by a member of the bar of this Court,

Stephen F. Brennwald, Esq., and pursuant to LCvR 83.2, hereby seeks admission to the bar of

this Court pro hac vice for the sole purpose of representing the above-named defendant in this

matter. Counsel has read the relevant rules, is familiar with the Rules of this Court, and has

attached hereto the Certificate required by the Rule. Undersigned counsel, Stephen F.

Brennwald, hereby also moves for the pro hac vice admission of Mr. Kipnis, and for an Order

authorizing him to represent the defendant at court hearings and in other related matters in

connection with his representation of the defendant in this jurisdiction.

       The United States does not oppose this motion.



                                              Respectfully submitted,

                                              Daryl J. Kipnis
                                              ____________________________

                                              Daryl J. Kipnis, Esq.
                                              280 Medford-Mt. Holly Road
                                              Medford, New Jersey 08055
                                              (732) 595-5298
                                              daryl@kipnislawoffices.com
         Case 1:21-cr-00030-JDB Document 10 Filed 02/02/21 Page 2 of 2




                                           Stephen F. Brennwald
                                           ______________________________

                                           Stephen F. Brennwald, Esq.
                                           Bar No. 398319
                                           Brennwald & Robertson, LLP
                                           922 Pennsylvania Avenue, S.E.
                                           Washington, D.C. 20003
                                           (301) 928-7727
                                           (202) 544-7626 (facsimile)
                                           sfbrennwald@cs.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing was sent by ECF, this 31st day of
January, 2021 to the U.S. Attorney’s Office, 555 4th Street, N.W., Washington, D.C. 20530, and
to all counsel of record.

                                                   /s/

                                           Stephen F. Brennwald
